Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 and 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (U.S. Patent Pub. No. 2005/0012465) of record.
	Regarding Claim 1
	FIG. 1 of Uchida discloses a multi-color light emitting pixel unit, comprising: a substrate (2); a first light emitting transistor formed on the substrate, the first light emitting transistor including: a first segment of a bottom conductive layer (left bottom 3) formed on the substrate; a first segment of a first type of light emitting layer (left 6) formed on the first segment of a bottom conductive layer; and a first portion of a top conductive layer (left 5) formed on the first segment of the first type of light emitting layer; and a second light emitting transistor formed on the substrate, the second light emitting transistor including: a second segment of the bottom conductive layer (right bottom 3) formed on the substrate; a second segment of the first type of light emitting 

	Regarding Claim 3
	FIG. 1 of Uchida discloses the electrical connector (vertical 3) is attached to and contacts side surfaces of the metal layer, the second segment of the first type of light emitting layer (right 6), and the second segment of the bottom conductive layer (right bottom 3). 

	Regarding Claim 4
	FIG. 1 of Uchida discloses the electrical connector (vertical 3) is attached to and contacts side surfaces of the metal layer (4a) and the second segment of the bottom conductive layer (right bottom 3).

	Regarding Claim 5
	FIG. 1 of Uchida discloses the electrical connector is attached to and contacts a side surface of the second light emitting transistor.

	Regarding Claim 6


	Regarding Claim 7
	FIG. 1 of Uchida discloses the electrical connector electrically connects the second segment of the first type of light emitting layer and the second type of light emitting layer (10).

	Regarding Claim 11
	FIG. 1 of Uchida discloses the second light emitting transistor is a blue light emitting transistor [0039], and the second type of light emitting layer is a blue light emitting layer [0043].

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 and 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Hamer (U.S. Patent Pub. No. 2015/0108917) of record.
	Regarding Claim 8

Uchida fails to disclose “the light emitting transistor further comprises: a second metal layer formed between the second type of light emitting layer and the third type of light emitting layer”.
	FIG. 3 of Hamer discloses a similar multi-color light emitting pixel unit, comprising a first metal layer (horizontal 641); and a second metal layer (horizontal 655) formed between the second type of light emitting layer (651) and third type of light emitting layer (652).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uchida, as taught by Hamer. The ordinary artisan would have been motivated to modify Uchida in the above manner for the purpose of adjusting color upon need (Para. 2 of Hamer).

	Regarding Claim 9
	FIG. 3 of Hamer discloses the electrical connector (vertical portion of 641-655) is -37-13150.0010attached to and contacts side surfaces of the first metal layer (horizontal 641), the second metal layer (horizontal 655), the second segment of the first type of light emitting layer (651), the second type of light emitting layer (651), and the second segment of the bottom conductive layer (620).

	Regarding Claim 10
	FIG. 3 of Hamer discloses the electrical connector (vertical portion of 641-655) is attached to and contacts side surfaces of the first metal layer (horizontal 655), the 

	Regarding Claim 14
	FIG. 2a of Hamer discloses the second light emitting transistor is a green light emitting transistor, and the second type of light emitting layer (552) is a green light emitting layer [0075].

	Regarding Claim 15
	FIG. 2a of Hamer discloses the first type of-38-13150.0010 light emitting layer includes a red light emitting layer [0075].

	Regarding Claim 16
	FIG. 3 of Hamer discloses the electrical connector electrically connects the red light emitting layer to the second segment of the bottom conductive layer.

	Regarding Claim 17
FIG. 3 of Hamer discloses a micro display panel comprising the multi-color light emitting pixel unit of claim 1.

Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Toyoda (U.S. Patent Pub. No. 2015/0054815) of record.
	Regarding Claim 12

Uchida fails to disclose “the first type of light emitting layer is a red light emitting layer and the second type of light emitting transistor further includes a green light emitting layer”.
	FIG. 3 of Toyoda discloses a similar multi-color light emitting pixel unit, wherein the first type of light emitting layer is a red light emitting layer (54r) and the second type of light emitting transistor further includes a green light emitting layer (54g). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uchida, as taught by Toyoda. The ordinary artisan would have been motivated to modify Uchida in the above manner for the purpose of forming white LED with adjustable color temperature (Para. 12 of Toyoda).
	
	Regarding Claim 13
	Modified Uchida discloses the electrical connector electrically connects both of the red light emitting layer and the green light emitting layer to the second segment of the bottom conductive layer. 
	
Response to Arguments
Applicant's arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892